DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following item(s) must be shown or the feature(s) canceled from the claim(s):
Claim 7:  “a polarization analyser”
Claim 8: “the polarization analyser” comprises a quarter-wave plate”, “a polarisation separator cube”
Claim 10:  “a modulator of the probe beam”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (US 2016/0116553).
Regarding claim 1, Kim discloses “a cell filled with an atomic gas (Fig. 5, ref.# 110), an optical source configured to illuminate the cell with a pump beam (Fig. 5, ref.# 181) and a probe beam (Fig. 5, ref.# 191) and a photodetection device (Fig. 5, ref.# 130) arranged so as to receive the light of the probe beam that has passed through the cell and configured to deliver a signal carrying information relating to the state of alignment of the atoms of the atomic gas in the cell (Fig. 5, ref.# 110), wherein the pump beam is polarised linearly in a polarisation direction (Fig. 5, ref.# 182; paragraph 0148: linear polarized state) and the probe beam (Fig. 5, ref.# 192, 193: paragraph 0148: change direction of linear polarizataion) is polarised linearly in a polarisation direction forming a non-zero angle with the polarisation direction of the pump beam.
Regarding claim 2, Kim discloses “wherein the probe beam (Fig. 5, ref.# 181) propagates along the z axis of an Oxyz trihedron having a x axis, ay axis and a z axis the pump beam (Fig. 5, ref.# 191) is polarised linearly along the x axis of the Oxyz 
Regarding claim 3, Kim discloses “wherein the signal delivered by the photodetection device is zero when there is a zero ambient magnetic field. (paragraphs 0038, 0180)
Regarding claim 5, Kim discloses “wherein the pump beam is tuned for wavelength at the centre of a first atomic line and the probe beam is tuned for wavelength so as to be offset from the centre of a second atomic line different from the first atomic line. (paragraphs 0103, 0104: wavelength)
Regarding claim 6, Kim discloses “wherein the pump beam is tuned for wavelength at the centre of a first atomic line and the probe beam is tuned for wavelength so as to be offset from the centre of the first atomic line. (paragraphs 0103, 0104: wavelength)
Regarding claim 7, Kim discloses “a parametric-resonance excitation source and wherein the photodetection device comprises a polarisation analyser configured to make a differential measurement of a right hand circular polarisation and of a left hand circular polarisation of the probe beam that has passed through the cell.” (paragraph 0196; Fig. 5, ref.# 130)
Regarding claim 8, Kim discloses “wherein the polarisation analyser comprises a quarter-wave plate, a polarisation separator cube able to separate, on a first path and a second path, the right-hand circular polarisation and the left-hand circular polarisation of the probe contribution that has passed through the cell and a photodetector on each of the first and second paths.” (Fig., 5, ref.# 130: 1st and 2nd path)

Regarding claim 10, Kim discloses “a modulator of the probe beam.” (paragraph 0033: modulator)
Regarding claim 11, Kim discloses “linearly polarising the pump beam (Fig. 5, ref.# 181) in a polarisation direction, and linearly polarising the probe beam (Fig. 5, ref.# 191) in a polarisation direction that forms a nonzero angle with the polarisation direction of the pump beam (paragraph 0149: change direction of polarization).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US 2016/0116553).
Regarding claim 4, Kim does not specifically discloses “wherein said non-zero angle is between 45° and 90°.”  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim such that the non zero angle is between 45° and 90°, since it has been held that where the .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BULATOWICZ; MICHAEL D.	US 20190293736 A1 teaches a magnetometer with a pump and probe beam.
Ben Amar Baranga; Andrei et al.	US 20150377989 A1 teaches a magnetometer with a pump and probe beam.
BULATOWICZ; MICHAEL D. et al.	US 20180348313 A1 teaches a magnetometer with a pump and probe beam.
BULATOWICZ; MICHAEL D.	US 20170276741 A1 teaches a magnetometer with a pump and probe beam.
LARSEN; MICHAEL S. et al.	US 20130328557 A1 teaches a magnetometer with a pump and probe beam.
LARSEN et al.	US 20130328557 A1 teaches a magnetometer with a pump and probe beam.
Ichihara; Sunao et al.	US 20130278253 A1 teaches a magnetometer with a pump and probe beam.
BULATOWICZ; MICHAEL D.	US 20150042327 A1 teaches a magnetometer with a pump and probe beam.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 2, 2021